Citation Nr: 1009271	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  09-10 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1972 to 
December 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision rendered by the 
Manchester, New Hampshire Regional Office (RO) of the 
Department of Veterans Affairs (VA), which in pertinent part 
denied entitlement to a TDIU rating.

The Veteran testified at a video conference hearing before 
the undersigned Acting Veterans Law Judge in December 2009; a 
transcript of that hearing is of record.

In December 2009 the Veteran submitted to the Board 
additional evidence for consideration in connection with the 
claim on appeal.  A waiver of RO jurisdiction for this 
evidence was received in a written statement dated in 
December 2009 that is included in the record.  The Board 
accepts this evidence for inclusion in the record on appeal.  
See 38 C.F.R. § 20.1304 (2009).

At the December 2009 hearing, the Veteran raised a new claim 
for service connection for depression, claimed as secondary 
to his low back and radiculopathy of the bilateral lower 
extremities disabilities.  This issue is referred to the RO 
for appropriate action.  The Board also notes that the 
Veteran and his representative contended that the issue of 
service connection for depression is inextricably intertwined 
with the current issue on appeal, a TDIU rating.  However, 
without a rating decision, a notice of disagreement, a 
statement of the case, and a substantive appeal on this 
particular issue, the Board does not have jurisdiction over 
any claim for depression, and the issue is not on appeal.  
See 38 C.F.R. § 20.200 (2009) (an appeal before Board 
consists of timely filed notice of disagreement in writing, 
and after the issuance of a statement of the case, a 
substantive appeal).  Therefore, the Board finds that the 
issue of a TDIU rating and a new claim for service connection 
for depression are not inextricably intertwined, and after 
the requested development, the claim for a TDIU may be 
readjudicated.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this matter.  The Veteran's claim for a TDIU rating was 
received in November 2006, and he was notified of the general 
provisions of the VCAA by the Manchester RO in correspondence 
dated in January 2007.

The Veteran contends that his low back disability and his 
radiculopathy of the right and left lower extremities render 
him unemployable, and that the pain is equivalent to having a 
missing limb.  Each of his service-connected disabilities is 
rated as 10 percent disabling, and his combined rating is 30 
percent.  Private treatment records document that he had back 
surgery in August 2002 after a workplace lifting injury in 
April 2001.  Statements from the Veteran and his employer 
indicate that he last worked in October 2006 and was on 
short-term disability until his scheduled termination in May 
2007.  He requested a referral for an extraschedular 
evaluation during the December 2009 video conference hearing.

The Board has reviewed the entire claims folder and 
determined that a remand is necessary to request complete, 
chronological private treatment records from several medical 
providers before any referral for an extraschedular 
evaluation can be considered or before the claim can be 
decided.  During the December 2009 video conference hearing, 
the Veteran identified recent treatment and/or provided 
recent partial treatment records from Willowbend Family 
Practice (including from his primary care physician, C. C., 
M.D., and from V. B., APRN), from the Pain Management Center 
at Elliot Hospital, and from T. K., M.D. from the New 
Hampshire Spine Institute (the second page of two diagnostic 
imaging reports from April 2009 were missing).  However, a 
review of the claims folder shows that only sporadic 
statements or reports have been obtained by these providers, 
rather than a chronological record of medical care.  
Therefore, the AMC/RO should request treatment records from 
each of these private medical care providers from November 
2005 (one year before the claim for a TDIU rating was 
received) to the present.

The Board also notes that a letter dated in August 2009 
indicated that the Veteran was represented by an attorney in 
a pending appeal for disability benefits from the Social 
Security Administration (SSA).  When the record suggests that 
SSA may have records pertinent to the appellant's claim, but 
which have not been obtained, VA has a duty to assist by 
requesting those records from SSA.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-70 (1992).  The AMC/RO should 
attempt to obtain any pertinent SSA records and associate 
them with the claims folder.  

In addition, a remand is necessary for a VA examination to 
obtain a medical opinion in conjunction with the Veteran's 
TDIU claim.  The Board notes there is no opinion on the 
affect of the Veteran's service-connected disabilities on his 
ability to obtain and retain substantially gainful 
employment.  Therefore, the RO/AMC should schedule the 
Veteran for an appropriate VA medical examination to 
ascertain the severity of his service-connected disabilities 
and their impact on his ability to obtain and retain 
substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA to obtain a complete 
copy of any SSA disability determination 
with all associated medical records.  All 
records received must be associated with 
the claims file.

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated him for his service-connected back 
disability and radiculopathy of the 
bilateral lower extremities.  Of 
particular interest are complete, 
chronological private treatment records 
from Willowbend Family Practice (including 
from his primary care physician, C. C., 
M.D., and from V. B., APRN), from the Pain 
Management Center at Elliot Hospital, and 
from T. K., M.D. from the New Hampshire 
Spine Institute.  Chronological records 
from each provider should be requested 
from November 2005 to the present.  After 
the Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

3.  Then, the RO/AMC should schedule the 
Veteran for the appropriate VA examination 
for the purpose of determining the impact 
that his service-connected disabilities 
have on his ability to maintain 
substantially gainful employment.  The 
claim file must be made available prior to 
completion of the evaluation.  Following 
the history and clinical evaluation, and 
any tests that are deemed necessary, the 
examiner is requested to render an opinion 
as to whether that the Veteran's service-
connected disabilities render him unable 
to secure or maintain substantially (more 
than marginal) gainful employment 
consistent with his education and 
employment experience. In do so, the 
examiner should also address the impact, 
if any, of the Veteran's non-service 
connected disabilities on his ability to 
maintain substantially gainful employment.

The examiner is requested to provide a 
rationale for any opinion provided.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations, including a discussion of 
whether a referral for extraschedular 
evaluation is warranted under 38 C.F.R. 
§ 3.321 for the Veteran's low back and/or 
radiculopathy disabilities.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


